EXHIBIT 10.39


EXECUTION VERSION


MARGIN, SETOFF AND NETTING AGREEMENT
THIS MARGIN, SETOFF AND NETTING AGREEMENT, dated as of February 14, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made collectively among (i) BARCLAYS BANK PLC (“Barclays”), as
Administrative Agent (as defined in the Master Refinancing Agreement referred to
below) (in such capacity, the “Administrative Agent”), for the benefit of Buyer
Group (as defined below), (ii) BARCLAYS, as a Repo Buyer (as defined below),
(iii) NOMURA CORPORATE FUNDING AMERICAS, LLC (“Nomura”), as a Repo Buyer, (iv)
BARCLAYS CAPITAL INC. (“Barclays Capital”), as an MSFTA Counterparty (as defined
below), (v) NOMURA SECURITIES INTERNATIONAL, INC. (“Nomura Securities”), as an
MSFTA Counterparty, (vi) DITECH FINANCIAL LLC (“Ditech”), (vii) REVERSE MORTGAGE
SOLUTIONS, INC. (“RMS”), and (viii) RMS REO BRC II, LLC (the “REO Subsidiary”
and, together with Ditech and RMS, the “Sellers”), and acknowledged and agreed
to by DITECH HOLDING CORPORATION (“Guarantor”).
R E C I T A L S:
WHEREAS, on February 11, 2019, the Guarantor, Ditech, RMS and certain of their
Affiliates filed the Cases in the Bankruptcy Court (as such terms are defined in
the Master Refinancing Agreement);
WHEREAS, in connection with the Cases, the Sellers and certain of their
Affiliates propose to refinance and replace in full the facilities contained in
the Prepetition Warehouse Facility Agreements (as defined in the Master
Refinancing Agreement);
WHEREAS, concurrently with the effectiveness of this Agreement, the
Administrative Agent, Guarantor, and the Sellers are entering into that certain
Master Refinancing Agreement, dated as of the Effective Date (as defined
therein) (as amended, restated, supplemented or otherwise modified from time to
time, the “Master Refinancing Agreement”), among the Administrative Agent, the
Guarantor, the Seller Parties, the Buyers (as defined therein) party thereto
from time to time, and the MSFTA Counterparties (as defined therein);
WHEREAS, concurrently with the effectiveness of this Agreement, the Sellers
party thereto are entering into the Repurchase Agreements and the MSFTAs (as
such terms are defined in the Master Refinancing Agreement);
WHEREAS, from time to time, the Repo Buyers (and/or Administrative Agent on
behalf of the Repo Buyers) have engaged and may continue to engage in
transactions under the Repurchase Agreements with any Seller;
WHEREAS, from time to time, the MSFTA Counterparties have engaged and may
continue to engage in transactions under the MSFTAs with Ditech; and
WHEREAS, as a condition precedent to the effectiveness of the Master Refinancing
Agreement and providing the funding contemplated by the Repurchase Agreements
and MSFTAs,


2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





as applicable, the Administrative Agent, the Repo Buyers and MSFTA
Counterparties have required the Sellers to permit netting and setoff rights to
the Administrative Agent, for the benefit of the Buyer Group.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent, the Repo Buyers and the MSFTA Counterparties, as
applicable, to enter into the Master Refinancing Agreement, the Repurchase
Agreements and the MSFTAs and transactions thereunder, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
A G R E E M E N T:
Section 1.    Definitions. Unless otherwise defined herein, capitalized terms
which are defined in the Master Refinancing Agreement and used herein are so
used as so defined. As used herein, the following terms shall have the following
meanings (all terms defined in this Section 1 or in other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa).
“Activity” shall mean all transactions (including Clearing Transactions),
confirmations and agreements under a Repurchase Agreement, an MSFTA or any
related Governing Agreement, whenever arising.
“Administrative Agent” shall have the meaning set forth in the Preamble.
“Agreement” shall have the meaning set forth in the Preamble.
“Barclays” shall have the meaning set forth in the Preamble.
“Barclays Capital” shall have the meaning set forth in the Preamble.
“Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C. §
101, et seq., as amended from time to time.
“Buyer Entity” shall mean, individually, any of the following: (a) the
Administrative Agent, (b) Barclays, (c) Barclays Capital, as an MSFTA
Counterparty, (d) Nomura, (e) Nomura Securities, as an MSFTA Counterparty, (f)
any other Repo Buyer, (g) any other MSFTA Counterparty, and (h) any parent,
subsidiary or Affiliate of any of the foregoing.
“Buyer Group” shall mean, collectively, (a) the Administrative Agent, (b)
Barclays, (c) Barclays Capital, as an MSFTA Counterparty, (d) Nomura, (e) Nomura
Securities, as an MSFTA Counterparty, (f) each other Repo Buyer, (g) each other
MSFTA Counterparty, and (h) any parent, subsidiary or Affiliate of any of the
foregoing, to the extent any of the foregoing are owed any Obligations or are
party to any of the Governing Agreements (but not in their capacity as a Buyer
under any Indenture).
“Clearing Transaction” shall mean all actions, agreements, promises of
performance and transactions including, but not limited to, any transaction
under or related to a Governing


2
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





Agreement, relating to the execution, clearance, settlement of transactions in
or the maintenance of accounts for the purpose of carrying, holding or financing
positions in, securities, loans (including whole mortgage loans and bank debt),
currencies, commodities or derivatives, in each case, for a Seller by any Buyer
Entity in the Buyer Group and all transactions in which any Buyer Entity in the
Buyer Group provides clearing, fixed income clearing, custody or settlement
services to or for a Seller (including as prime broker in connection with prime
broker transactions or fixed income clearing transactions, or in connection with
any give-up, free delivery or unsettled transaction, or when acting as a
clearance and/or settlement agent in any clearing system, market, or exchange,
domestic or international) or transactions in, or the custody of, cash made in
connection with, or in contemplation of, any of the foregoing.
“Ditech” shall have the meaning set forth in the Preamble.
“Effective Date” shall have the meaning assigned to such term in the Master
Refinancing Agreement.
“Event of Default” shall have the meaning, with respect to each Governing
Agreement, assigned to such term in such Governing Agreement.
“FDICIA” shall have the meaning assigned to such term in Section 12.
“Governing Agreements” shall mean, collectively, (a) each MSFTA, (b) each
Repurchase Agreement, (c) the Master Refinancing Agreement, and (d) the
Depositor Equity Pledge Agreement. For the avoidance of doubt, at no time shall
any of the following constitute a “Governing Agreement” hereunder: (i) any
Prepetition 1L/2L Document, (ii) any Indenture or (iii) any other “Transaction
Document” as defined in each Indenture not specified above.
“Guarantor” shall have the meaning set forth in the Preamble.
“Margin” shall have the meaning assigned to such term in Section 2.
“Master Refinancing Agreement” shall have the meaning assigned to such term in
the Recitals.
“Nomura” shall have the meaning set forth in the Preamble.
“Nomura Securities” shall have the meaning set forth in the Preamble.
“NYUCC” shall mean the Uniform Commercial Code as adopted in the State of New
York as in effect from time to time. The following terms used in this Agreement
shall have the same meanings herein as set forth in the NYUCC: “Account,”
“Chattel Paper,” “Commodity Account,” “Commodity Contract,” “Deposit Account,”
“Document,” “Financial Asset,” “General Intangible,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Proceeds,” “Securities Account,”
“Securities Intermediary,” “Security” and “Security Entitlement.”
“Obligations” shall mean, collectively, (a) the “Obligations” (as defined in
each of the Repurchase Agreements), (b) the “Secured Obligations” (as defined in
each of the MSFTAs),


3
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





and (c) any other obligations or liabilities of any Seller to any Buyer Entity
in the Buyer Group under this Agreement and the Master Refinancing Agreement.
For the avoidance of doubt, at no time shall obligations or liabilities under or
with respect to any of the following constitute a “Obligations” hereunder: (i)
any Prepetition 1L/2L Document, (ii) any Indenture or (iii) any other
“Transaction Document” as defined in each Indenture not specified above.
“Party” shall mean each Seller and the Buyer Group.
“Person” shall mean an individual, corporation, trust, business trust, statutory
trust, partnership, limited liability company, joint venture or similar business
association.
“REO Subsidiary” shall have the meaning set forth in the Preamble.
“Required Buyers” shall have the meaning assigned to such term in the
Administration Agreement.
“Repo Buyers” shall mean, collectively, (a) each “Buyer” under and as defined in
the Ditech Repurchase Agreement, (b) each “Purchaser” under and as defined in
the RMS Repurchase Agreement and (c) each other Buyer under a Repurchase
Agreement.
“RMS” shall have the meaning set forth in the Preamble.
“Sellers” shall have the meaning set forth in the Preamble.
Section 2.    Security Interest. Each Seller hereby grants, collaterally assigns
and pledges to the Administrative Agent, for the benefit of each Buyer Entity,
as security and margin for the payment and performance of all Obligations of
each Seller to any Buyer Entity in the Buyer Group a security interest in all of
such Seller’s rights, interests and title, if any, to in or under the following,
whether now owned or hereafter acquired, now existing or hereafter created: (a)
each Deposit Account, Securities Account or other trust or custodial account
maintained for any Seller by or with any Buyer Entity in the Buyer Group
pursuant to a Governing Agreement or any related Program Agreement; (b) all
property (including Security Entitlements) now or hereafter credited to or held
in any such account or otherwise held, or carried by or through, or subject to
the control of any Buyer Entity in the Buyer Group or agent thereof in
connection with a Governing Agreement whether fully paid or otherwise; (c) all
rights under the Governing Agreements and any related Program Agreements,
including, without limitation, all rights of any Seller in any obligation of any
Buyer Entity in the Buyer Group and all rights of any Seller in or to any
Activity in connection with a Governing Agreement or any related Program
Agreement; (d) all Accounts, Chattel Paper, Commodity Accounts, Commodity
Contracts, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights and Securities held under or constituting collateral or
security under or pursuant to any Governing Agreement or any related Program
Agreement (including any “Pledged Collateral” as defined in the Depositor Equity
Pledge Agreement); and (e) all Proceeds of or distributions on any of the
foregoing (collectively, clauses (a) through (e) (“Margin”)). The description of
any property that is Margin contained in any Activity is incorporated into this
Agreement as if fully set forth herein and constitutes Margin hereunder. In
addition to any other provisions, obligations or understandings of the Sellers
under any Governing Agreement, or


4
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





otherwise, each Seller hereby acknowledges and agrees that the foregoing grant
is intended to use each Seller’s Margin as security (limited to the Margin
pledged by each Seller unless any Seller provides additional recourse in any
Governing Agreement or elsewhere) for any Seller’s Obligations. Without limiting
the characterization of this Agreement as a master netting agreement, the grant
herein is intended to constitute a security agreement or other arrangement or
other credit enhancement related to this Agreement and Activities under the
Governing Agreements as defined under Sections 101(47)(A)(v), 101(25)(E),
101(38A)(A), (101)(53B)(A)(vi), and 741(7)(A)(xi), 761(4)(J), of the Bankruptcy
Code.
Section 3.    Margin for All Obligations. Notwithstanding any provision to the
contrary contained in any Governing Agreement or related Program Agreement, all
Margin pledged by any Seller to any Buyer Entity in the Buyer Group, whether
under this Agreement, any other Governing Agreement or any related Program
Agreement shall be and shall constitute, to the fullest extent of any rights of
each Seller in such assets, Margin pledged by each Seller under and in
connection with this Agreement and each other Governing Agreement, to margin and
secure all of the Obligations, each Activity, and each Governing Agreement. Each
Activity, whenever entered into, shall be deemed amended accordingly. Each
Seller and the Buyer Group each acknowledges and agrees that any Buyer Entity as
the secured party may hold any Margin as agent or bailee for the Administrative
Agent, for the benefit of all of the Buyer Entities in the Buyer Group.
Section 4.    Periodic Netting and Setoff. Effective as of the Effective Date
and until the termination of all Governing Agreements and payment in full in
cash of the Obligations, the Administrative Agent (at the direction of the
Required Buyers or otherwise in accordance with the Administration Agreement)
shall have the right, for so long as an Event of Default is continuing under any
Governing Agreement and subject to Article 6 of the Master Refinancing
Agreement, to aggregate, setoff, foreclose and net any Obligations and
Activities with any Margin. The parties specifically agree that, for so long as
an Event of Default is continuing under any Governing Agreement, netting in
respect of two or more Obligations and/or Activities with any Margin may occur
upon the election of the Administrative Agent (at the direction of the Required
Buyers or otherwise in accordance with the Administration Agreement). This
periodic netting process shall be conducted in accordance with the provisions of
this Section 4 for all Margin and any or all Obligations and/or Activities.
Accordingly, for so long as an Event of Default under any Governing Agreement is
continuing and subject to Article 6 of the Master Refinancing Agreement:
(a)    If any Seller owes any due and payable Obligation to any Buyer Entity in
the Buyer Group, the Administrative Agent (at the direction of the Required
Buyers or otherwise in accordance with the Administration Agreement) may,
aggregate, setoff, foreclose and net: (i) any Margin pledged by any Seller to
Administrative Agent or any Buyer Entity in the Buyer Group or held or carried
for any Seller by any Buyer Entity in the Buyer Group; and (ii) any Margin
required to be paid or returned by Administrative Agent or any Buyer Entity in
the Buyer Group to Seller.
(b)    All payments due pursuant to this Section 4 shall be made on the payment
date, which shall be no later than the first business day after the netting. All
payments shall be made by wire transfer in accordance with the applicable
Governing Agreements.


5
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





(c)    Upon making such net payment and/or delivery, and provided that the
Margin subject to such Obligations has been returned (if required) properly to
the appropriate Buyer Entity in the Buyer Group and that all other obligations
of the parties hereto have been satisfied, such Buyer Entity agrees to reflect
on its books and records that such netted Obligations have been discharged
fully.
(d)    The Administrative Agent, on behalf of each Buyer Entity in the Buyer
Group, may collect from any Seller any losses, reasonable costs or expenses
incurred by any Buyer Entity in the Buyer Group in accordance with the
applicable Governing Agreements or hereunder in taking any of the
above‑mentioned actions (including commissions (other than commissions payable
to any entity belonging to the Buyer Group) and reasonable legal fees and
expenses), all of which will be secured by Margin. Any other Buyer Entity in the
Buyer Group shall promptly notify the Administrative Agent of any such losses,
costs or expenses so incurred.
Section 5.    Buyer Entities May Act Through Administrative Agent. Each Buyer
Entity in the Buyer Group has designated the Administrative Agent for the
purpose of performing any action hereunder. The exculpatory and
liability-limiting provisions contained in the Administration Agreement with
respect to the Administrative Agent shall also apply in all respects to the
Administrative Agent hereunder and under the other Governing Agreements.
Section 6.    Remedies.
(a)    At any time while an Event of Default under any Governing Agreement is
continuing, subject to Article 5 of the Master Refinancing Agreement, the
Administrative Agent may exercise any and all rights and remedies of a secured
party or otherwise, including, without limitation, the following:
(i) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as Administrative Agent may deem
satisfactory any or all Margin hereunder and apply the proceeds thereof to the
Obligations and any other amounts owing by a Seller hereunder or (ii) in its
sole discretion elect, in lieu of selling all or a portion of such Margin, to
give the related Seller credit for such Margin in an amount equal to the market
value thereof as determined in the sole good faith discretion of Administrative
Agent against the Obligations and any other amounts owing by any Seller
hereunder. The proceeds of any disposition of Margin or any credit given for
such Margin as contemplated herein shall be applied to such Obligations as
determined by Administrative Agent in its sole discretion on behalf of each
Buyer Entity, subject to the Administration Agreement.
(b)    The remedies set forth herein are available to Administrative Agent and,
as applicable, the other Buyer Entities in the Buyer Group, in any such case,
for so long as an Event of Default under any Governing Agreement is continuing.
None of the rights and remedies of Administrative Agent or any other Buyer
Entity shall be exclusive of any other available right or remedy, and each right
and remedy shall be cumulative and in addition to any other right or remedy of
Administrative Agent or such other Buyer Entity. It is understood that a prior
demand or call, or prior notice of the time and place of such sale or purchase,
shall not be considered a waiver of the right of Administrative Agent to sell
Margin without demand or notice. Each Seller shall remain liable for any and all
Obligations it owes to Administrative Agent and the other Buyer Entities in the
Buyer Group remaining unpaid or unsatisfied after the application of Margin and
the exercise


6
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





of all rights hereunder. The rights and remedies granted hereby to
Administrative Agent and, as applicable, the other Buyer Entities in the Buyer
Group are in addition to any rights and remedies under the Governing Agreements
and any other DIP Warehouse Facility Agreement. Without limiting the generality
of the foregoing, as between the Sellers, on the one hand, and the Buyer
Entities in the Buyer Group, on the other hand, nothing herein shall be
construed as a requirement that Administrative Agent or any other Buyer Entity
in the Buyer Group cause Margin held on account of a particular Obligation to be
attributed (in whole or in part) to any other Obligation in determining whether
or not Administrative Agent or other Buyer Entity is entitled to make a demand
or call upon any Seller for additional securities, monies or other property
under any such other Obligation to the extent such requirement does not
otherwise expressly exist pursuant to the terms of the applicable Governing
Agreement or any other DIP Warehouse Facility Agreement.
Section 7.    Appointment as Attorney in Fact. Each Seller hereby covenants that
with respect to Margin and the delivery of Margin (a) it shall take such action
as is reasonably necessary to cooperate with the Administrative Agent to perfect
or preserve its security interest, legal or equitable charge or other mortgage
or assignment in the Margin; and (b) on request, each Seller will ratify and
confirm any deed, document, act and thing and all transactions that any such
attorney-in-fact or agent may do which falls under the scope of this power of
attorney. Without limiting the foregoing and in addition to any rights granted
to each Buyer Entity in the Buyer Group under the applicable Governing
Agreements and any other applicable DIP Warehouse Facility Agreement, each
Seller hereby appoints Administrative Agent as such Seller’s agent and attorney
in fact to file any financing statements in such Seller’s name and to perform
all other acts which any Buyer Entity in the Buyer Group deems appropriate in
connection with the provisions of this Agreement. This agency and power of
attorney is coupled with an interest and is irrevocable without Administrative
Agent’s consent on behalf of each Buyer Entity in the Buyer Group.
Section 8.    Recoupment. The rights of each Buyer Entity in the Buyer Group
contained herein are in addition to any and all recoupment rights that each
Buyer Entity may have at law or in equity against any Seller.
Section 9.    Assignment; Modification. This Agreement may not be amended or
modified except in a written instrument executed by each of the parties hereto.
The rights and obligations of the parties under this Agreement may not be
assigned without the prior written consent of the other parties to this
Agreement and any purported assignment without such consent shall be null and
void; provided that, for so long as an Event of Default under any Governing
Agreement is continuing, any Buyer Entity in the Buyer Group may assign its
rights hereunder without the prior written consent of the Sellers; provided,
further, that any permitted assignee of a Buyer Entity in the Buyer Group shall
be subject to and in accordance with the Administration Agreement, and shall be
a Buyer Entity hereunder. Subject to the foregoing, this Agreement shall be
binding on the parties and their successors and assigns and shall inure to the
benefit of the Buyer Entities in the Buyer Group and their respective
successors, endorsees, permitted transferees and permitted assigns, until all
the Obligations shall have been satisfied by payment in full in cash, all the
commitments under the Governing Agreements shall have terminated or expired and
the Master Refinancing Agreement shall terminated in accordance with Article 11
thereof.


7
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 10.    Representations, Warranties and Covenants. Each Seller represents
and warrants to Administrative Agent and each other Buyer Entity in the Buyer
Group as follows as of the Effective Date and as of the date of any transaction
under any MSFTA and each Purchase Date (as defined in each Repurchase Agreement)
for any Transaction (as defined in each Repurchase Agreement) under any
Repurchase Agreement:
(a)    it has all requisite power to execute, deliver and perform its
obligations under this Agreement;
(b)    subject to the entry of the DIP Orders with respect to Ditech and RMS,
that this Agreement constitutes the legal, valid and binding obligation of such
Seller, enforceable in accordance with its terms, subject (i) as to the
enforcement of remedies, to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and (ii) to general principles of equity);
(c)    it is entering into this Agreement at arm’s length and not in reliance on
any inducement or information other than as set forth in this Agreement;
(d)    this Agreement creates a valid, fully perfected security interest in the
Margin (having the priority described in the DIP Orders), free and clear of any
adverse claims, subject in the case of lien perfection to the execution and
delivery of any necessary control agreement(s), filing of applicable UCC
financing statements or entry of the Interim DIP Order;
(e)    the execution and delivery by such Seller and performance by such Seller
of its obligations under this Agreement have been duly authorized by all
necessary corporate action on the part of such Seller;
(f)    the execution and delivery by such Seller and performance by such Seller
of its obligations under this Agreement do not and will not (i) subject to the
entry of the DIP Orders with respect to Ditech and RMS, require any
authorization, approval, consent, order, filing, or other action except such as
has previously been obtained and is in full force and effect, (ii) violate,
subject to the entry of the DIP Orders with respect to Ditech and RMS, any
provision of applicable law, statue, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority (as defined in each
Repurchase Agreement) applicable to such Seller, (iii) violate any provision of
the organizational documents of such Seller, (iv) violate or result in a default
under any provision of any indenture, material agreement, bond, note or other
similar material instrument to which such Seller is a party or by which such
Seller or any of its properties or assets are bound and that is either entered
into after the Petition Date or with respect to which such Seller is obligated
to comply during the pendency of its Case, (v) violate or result in a default
under any provision of the RSA and (vi) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any properties or
assets of such Seller (other than liens and security interests granted by such
Seller pursuant this Agreement or any other DIP Warehouse Facility Agreement);
and


8
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





(g)    such Seller will realize a direct economic benefit as a result of the
transactions entered into from time to time by the Buyer Entities in the Buyer
Group under the Governing Agreements.
Section 11.    Uniform Commercial Code Filings. Prior to or concurrently with
the execution of this Agreement, each Seller authorizes Administrative Agent to
file such Uniform Commercial Code financing statements describing the Margin (or
any portion thereof) as collateral, including any continuation statement or
termination statement, or any amendment to any such financing statement, as
Administrative Agent may require.
Section 12.    Intent; Interpretation and Headings.
(a)    Each Party intends that this Agreement constitutes a “netting contract”
as defined in and subject to Title VI of the U.S. Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”), and each payment entitlement and
payment obligation hereunder and under the other Governing Agreements
constitutes a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA.
(b)    Each Party intends that each payment to be made under this Agreement
(including payments by way of setoff or application of collateral) is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of sections 362 and 561 of Title 11 of the Bankruptcy Code and a “margin
payment,” “settlement payment” or “transfer” within the meaning of section 546
of the Bankruptcy Code.
(c)    Each Party intends that this Agreement constitutes and shall be construed
and interpreted as a “master netting agreement” within the meaning of and as
such terms are used in Section 561 of the Bankruptcy Code.
(d)    Each Party agrees that this Agreement is intended to create mutuality of
obligations among the Parties, and as such, this Agreement constitutes a
contract which (i) is between all of the Parties and (ii) places each Party in
the same right and capacity.
(e)    The use of headings and subheadings in this Agreement, and the division
of this Agreement into sections and sub sections, are for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.
Section 13.    Amendment and Ratification of Governing Agreements; Severability.
(a)    Each Party agrees that each Governing Agreement is hereby amended to the
extent necessary to give effect to this Agreement, including, without
limitation, by the deletion of any automatic termination provisions set forth in
any of the Governing Agreements and the replacement of each such automatic
termination provision with a right of each Buyer Entity in the Buyer Group to
terminate such Governing Agreement upon the occurrence of the events giving rise
to such automatic termination and by the addition of the address, facsimile
number or electronic


9
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





mail system details at which notices or other communications are to be given
under such Governing Agreement of the information set forth herein.
(b)    Each Party agrees that if any Governing Agreement does not provide that
all transactions under a Governing Agreement are entered into in reliance on the
fact that such Governing Agreement and all transactions thereunder form a single
agreement, then such Governing Agreement is hereby amended to include such a
provision as a statement of the parties’ intent.
(c)    The Governing Agreements, as amended by this Agreement, are in all
respects ratified and confirmed.
(d)    The Parties intend that this Agreement be construed to give full effect
to the intent of the Parties with respect to the Margin, netting and setoff
contemplated herein. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal, or unenforceable in any respect
under the law of any jurisdiction, then (i) the validity, legality, and
enforceability of the remaining provisions under the law of such jurisdiction,
and the validity, legality, and enforceability of such provisions and any other
provisions under the law of any other jurisdiction, shall not in any way be
affected, invalidated or impaired thereby and (ii) the Parties shall endeavor in
good faith negotiations to replace the invalid, illegal, or unenforceable
provisions or obligations with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provisions or obligation.
(e)    In the event that this Agreement is deemed or held to be invalid,
illegal, or unenforceable, notwithstanding the intention of the Parties set
forth in Section 13(d), the provisions of this Agreement that amend the
Governing Agreements to (i) amend any automatic termination provisions as
contemplated by Section 13(a), (ii) provide that all transactions under a
Governing Agreement are entered into in reliance on the fact that such Governing
Agreement and all transactions thereunder form a single agreement as
contemplated by Section 13(b), and (iii) change the notice information in each
Governing Agreement as contemplated by Section 13(a) shall survive any
determination that this Agreement is invalid, illegal, unenforceable, null and
void, or without force or effect.
Section 14.    Recordings of Communications. Each Buyer Entity in the Buyer
Group shall have the right (but not the obligation) from time to time to make or
cause to be made tape recordings of communications between its employees and
those of any Seller with respect to Obligations. Each Seller consents to the
admissibility of such tape recordings in any court, arbitration or other
proceedings. Each Seller agrees that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
Parties’ agreement.
Section 15.    Enforcement Costs and Expenses. The Sellers shall reimburse the
Buyer Group for any damages, claims, liabilities, reasonable expenses (including
reasonable attorney’s fees), arising out of the enforcement of this Agreement or
any other Governing Agreement.
Section 16.    No Future Obligations. Notwithstanding anything contained in this
Agreement and except only as may be expressly set forth in the Governing
Agreements, none of the Parties to this Agreement shall be obligated to enter
into any future Obligations, except as


10
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





required under an applicable Governing Agreement. Each Party agrees that it will
deliver such documents and take such action as are reasonably required to
implement the terms of this Agreement.
Section 17.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
Section 18.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.
Section 19.    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY BUYER
ENTITY IN THE BUYER GROUP OR ANY RELATED PARTY OF ANY OF THE FOREGOING, IN ANY
WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN A FORUM
OTHER THAN THE BANKRUPTCY COURT (OR, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN THE BANKRUPTCY COURT OR SUCH
OTHER FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT, ANY GOVERNING


11
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





AGREEMENT OR IN ANY OTHER RELATED AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY GOVERNING AGREEMENT OR IN ANY OTHER RELATED
AGREEMENT AGAINST ANY SELLER, ANY AFFILIATE THEREOF OR ANY OF THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION. Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in the Bankruptcy Court or any such New York State or federal
court referred to above. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
Section 20.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Counterparts may be delivered electronically.
Section 21.    Conflict and Savings Clause. In the event that a DIP Warehouse
Facility Agreement or an account agreement that is also subject to this
Agreement prohibits a Seller from granting a security interest in Margin under
this Agreement or prohibits a Seller from providing a right of setoff under this
Agreement, then this Agreement shall be deemed to control over such other DIP
Warehouse Facility Agreement or account agreement for purposes of preserving the
rights of each Buyer Entity in the Buyer Group hereunder.
Section 22.    Bankruptcy Non-Petition. The parties hereby agree that they shall
not institute against, or join any other person in instituting against, any
Buyer Entity in the Buyer Group that is a CP Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing commercial paper note issued by the
applicable CP Conduit is paid in full.
Section 23.    Limited Recourse. The obligations of each party under this
Agreement or any other Governing Agreement are solely the corporate or limited
liability company obligations of such party. No recourse shall be had for the
payment of any amount owing by any party under this Agreement, or for the
payment by any party of any fee in respect hereof or any other obligation or
claim of or against such party arising out of or based on this Agreement,
against any stockholder, partner, member, employee, officer, director or
incorporator or other authorized person of such party. In addition,
notwithstanding any other provision of this Agreement, the parties agree that
all payment obligations of any Buyer Entity in the Buyer Group that is a CP
Conduit under this Agreement shall be limited recourse obligations of such CP
Conduit, payable solely from the funds of such CP Conduit available for such
purpose in accordance with its commercial paper program documents. Each party
waives payment of any amount which such CP Conduit does not pay pursuant to the
operation of the preceding sentence until the day which is at least one year and
one day after the payment in full of the latest maturing commercial paper note
(and waives any


12
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------





“claim” against such CP Conduit within the meaning of Section 101(5) of the
Bankruptcy Code or any other debtor relief law for any such insufficiency until
such date).
[SIGNATURE PAGE FOLLOWS]




13
2014057.06-NYCSR07A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Margin, Setoff and
Netting Agreement as of the date first written above.


BARCLAYS BANK PLC,
as Administrative Agent
By    /s/ Joseph O’ Doherty            
Name: Joseph O’ Doherty
Title: Managing Director


BARCLAYS BANK PLC,
as a Buyer


By    /s/ Joseph O’ Doherty            
Name: Joseph O’ Doherty
Title: Managing Director


BARCLAYS CAPITAL INC.,
as an MSFTA Counterparty


By    /s/ Joseph O’ Doherty            
Name: Joseph O’ Doherty
Title: Managing Director






Signature Page to the Margin, Setoff and Netting Agreement

--------------------------------------------------------------------------------






NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Buyer


By    /s/ Vincent Primiano                
Name: Vincent Primiano
Title: Managing Director


NOMURA SECURITIES INTERNATIONAL, INC., as an MSFTA Counterparty


By    /s/ Vincent Primiano                
Name: Vincent Primiano
Title: Managing Director














Signature Page to the Margin, Setoff and Netting Agreement

--------------------------------------------------------------------------------






DITECH FINANCIAL LLC,
as a Seller
By    /s/ Joanna Colaneri                
Name: Joanna Colaneri
Title: Senior Vice President and Treasurer


REVERSE MORTGAGE SOLUTIONS, INC.,
as a Seller


By    /s/ Andrew Dokos                
Name: Andrew Dokos
Title: Vice President and Treasurer


RMS REO BRC II, LLC, as a Seller


By    /s/ Andrew Dokos                
Name: Andrew Dokos
Title: Vice President and Treasurer




Signature Page to the Margin, Setoff and Netting Agreement

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED:


DITECH HOLDING CORPORATION,
as Guarantor


By    /s/ Joanna Colaneri                
Name: Joanna Colaneri
Title: Senior Vice President and Treasurer






Signature Page to the Margin, Setoff and Netting Agreement